Citation Nr: 0205538	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  96-08 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to August 26, 1991 
for the grant of entitlement to compensation under 38 
U.S.C.A. § 1151 for the residuals of deep vein thrombosis of 
the left leg, to include pulmonary embolism.

2.  Entitlement to an effective date prior to August 26, 1991 
for the grant of entitlement to compensation under 38 
U.S.C.A. § 1151 for a mental disability, to include organic 
brain syndrome and post-traumatic stress disorder (PTSD).

3.  Determination of proper initial rating effective prior to 
January 12, 1998, for the residuals of deep vein thrombosis 
of the left leg, to include pulmonary embolism.

4.  Determination of proper initial rating effective as of 
January 12, 1998 but prior to June 6, 2000, for the residuals 
of deep vein thrombosis of the left leg, to include pulmonary 
embolism.

5.  Determination of proper initial rating effective as of 
June 6, 2000, for the residuals of deep vein thrombosis of 
the left leg, to include pulmonary embolism.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served in active service from March 1957 to March 
1961.

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, and Louisville, Kentucky.  Following a timely appeal, 
on May 24, 1999, the Board denied the veteran's claims of 
entitlement to an effective date prior to August 26, 1991 for 
the grant of entitlement to compensation under 38 U.S.C.A. § 
1151 for the residuals of deep vein thrombosis of the left 
leg, to include pulmonary embolism, and for a mental 
disability, to include organic brain syndrome and PTSD.  As 
well, the May 24, 1999 Board decision remanded for additional 
development the issue of an increased initial rating for the 
residuals of deep vein thrombosis of the left leg, to include 
pulmonary embolism.

Subsequently, the veteran appealed the May 24, 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2001, pursuant to the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), the 
Court vacated and remanded the May 1999 Board decision with 
respect to the issue of entitlement to an effective date 
prior to August 26, 1991 for the grant of entitlement to 
compensation under 38 U.S.C.A. § 1151 for the residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism, and for a mental disability, to include organic 
brain syndrome and PTSD. 

At present, both issues of entitlement to an effective date 
prior to August 26, 1991 for the grant of entitlement to 
compensation under 38 U.S.C.A. § 1151 are before the Board 
pursuant to the June 2001 Court order.  Additionally, 
following additional development by the RO, the issues of 
determination of proper initial ratings for the residuals of 
deep vein thrombosis of the left leg, as described in the 
title page of this decision, are before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a February 1991 decision, the Board denied entitlement 
to benefits under 38 U.S.C. § 351 (now redesignated as 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001)) for a disorder of 
the venous system, a disorder of the central nervous system, 
visual impairment, hearing impairment, speech impairment, a 
psychiatric disorder, a left testicle disorder, a right 
shoulder and arm disorder, a left hip disorder, heart 
disease, cerebrovascular disease, and a blood disorder as a 
result of VA treatment.

3.  On August 26, 1991, the RO received the veteran's claim 
to reopen the claims of entitlement to compensation under 38 
U.S.C. § 351 for a disorder of the venous system and a mental 
disorder.

4.  Changes in the law regarding the requirements for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 were made effective 
November 25, 1991.  The changes in the law gave rise to the 
veteran's entitlement to benefits. 

5.  In an October 1995 rating decision, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of deep vein thrombosis of the left leg, to include 
pulmonary embolism, and assigned a 10 percent evaluation, 
effective from November 25, 1991.  In a March 1996 rating 
decision, the RO changed this effective date to August 26, 
1991.

6.  In an April 1997 rating decision, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
mental disability, to include organic brain syndrome and 
PTSD, with an evaluation of 50 percent effective from August 
26, 1991.

7.  Prior to January 12, 1998, the veteran's residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism, were characterized by left leg and thigh swelling 
with prolonged ambulation, but no ischemic ulcerations or 
changes.  His skin was found to have good capillary refill 
and color.   However, the veteran's disability is not shown 
to be characterized by phlebitis or thrombophlebitis with 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema, or ulceration.

8.  As of January 12, 1998 but prior to June 6, 2000, the 
veteran's residuals of deep vein thrombosis of the left leg, 
to include pulmonary embolism, were characterized by left leg 
and thigh swelling with prolonged ambulation, but no ischemic 
ulcerations or changes.  His skin was found have good 
capillary refill and color.  However, the veteran's 
disability is not shown to be characterized by phlebitis or 
thrombophlebitis with persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration.  Additionally, 
the veteran's disability is not shown to be characterized by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

9.  As of June 6, 2000, the veteran's residuals of deep vein 
thrombosis of the left leg, to include pulmonary embolism, 
are characterized by persistent edema of the left leg with a 
significant difference in the circumference of both the left 
and right thighs/legs, and a lack of anterior dorsalis 
pulsation.  However, his disability is not characterized by 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema, or ulceration.  Additionally, his 
disability is not characterized by persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision denying entitlement to 
benefits under 38 U.S.C. § 351 for a disorder of the venous 
system, a disorder of the central nervous system, visual 
impairment, hearing impairment, speech impairment, a 
psychiatric disorder, a left testicle disorder, a right 
shoulder and arm disorder, a left hip disorder, heart 
disease, cerebrovascular disease, and a blood disorder as a 
result of VA treatment is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  The criteria for an effective date prior to August 26, 
1991 for the grant of entitlement to compensation under 38 
U.S.C.A. § 1151 for the residuals of deep vein thrombosis of 
the left leg, to include pulmonary embolism, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

3.  The criteria for an effective date prior to August 26, 
1991 for the grant of entitlement to compensation under 38 
U.S.C.A. § 1151 for a mental disability, to include organic 
brain syndrome and PTSD, have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  The initial rating of 30 percent assigned to the 
veteran's residuals of deep vein thrombosis of the left leg, 
to include pulmonary embolism, effective prior to January 12, 
1998, is appropriate, and the criteria for an initial 
disability evaluation in excess of 30 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110(g) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic 
Code 7121 (1997); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Fenderson v. West, 12 Vet. App. 119 (1999); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

5.  The initial rating of 30 percent assigned to the 
veteran's residuals of deep vein thrombosis of the left leg, 
to include pulmonary embolism, effective as of January 12, 
1998 but prior to June 6, 2000, is appropriate, and the 
criteria for an initial disability evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 
5110(g) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Code 7121 (1997); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.104, Diagnostic Code 7121 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Fenderson v. West, 12 Vet. 
App. 119 (1999); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

6.  The initial rating assigned for the veteran's residuals 
of deep vein thrombosis of the left leg, to include pulmonary 
embolism, effective as of June 6, 2000, is not appropriate, 
and the criteria for a 40 percent evaluation for such 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 
5110(g) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Code 7121 (1997); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.104, Diagnostic Code 7121 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Fenderson v. West, 12 Vet. 
App. 119 (1999); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), became law.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Further, VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA.  66 Fed. Reg. 
45,620, 45,629.  The implementing regulations apply only to 
claims for benefits that are governed by Part 3 of Title 38 
of the Code of Federal Regulations.  See id. The Board must 
now adjudicate the claims on appeal in light of the VCAA.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed via the Statements of the Case and a 
January 2001 letter of the evidence needed to prove his 
claims on appeal.  The notification requirement has therefore 
been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent VA examinations for the claimed 
disabilities in May 1997, June 1997 and June 2000.  
Additionally, in an October 2001 letter, the Board gave the 
veteran a 90-day period to submit additional argument or 
evidence in support of his claims.  However, per a March 2002 
VA form 119 (Report of Contact), the veteran's representative 
notified the Board that the veteran had no further argument 
or evidence to submit in support of his claims, and that he 
waived the 90-day period allowed.  As such, the duty to 
assist requirement has been satisfied as well.

Finally, the Board observes that the June 2001 Court order, 
as discussed above, indicates the veteran asserts that the 
Board erred in failing to assist him properly and in failing 
to provide notice to him that he had a right to file a motion 
for reconsideration of the February 1991 Board decision.  The 
Board has no reason to doubt that the appellant may not have 
learned of the noted requirements/rights until after the 
February 1991 Board decision became final.  However, in 
Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court noted 
that the Supreme Court of the United States had held that 
persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that, even though the veteran 
may have been ignorant of certain provisions, he was 
necessarily charged with knowledge of the regulation.  The 
same reasoning applies to the facts as presented in this 
case.

In any event, the law is clear that the veteran has the right 
to file a Motion for Reconsideration of a BVA decision at any 
time pursuant to 38 C.F.R. §§ 20.1000-1001 (2001).  In 
addition, a statute enacted by Congress permits challenges to 
Board decisions on the grounds of clear and unmistakable 
error.  See 38 U.S.C.A. § 7111 (West 1991 & Supp. 2001).  
However, the record now before the Board does not contain a 
Motion for Reconsideration or a request for revision of the 
Board decision based on clear and unmistakable error.  As 
such, these matters are not prepared for appellate review and 
will not be addressed in this decision.

I.  Entitlement to an effective date prior to August 26, 1991 
for the grant of entitlement to compensation under 38 
U.S.C.A. § 1151 for the residuals of deep vein thrombosis of 
the left leg, to include pulmonary embolism, and for a mental 
disability, to include organic brain syndrome and PTSD.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor. 
See 38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  However, 
if the application is received within one year from the date 
of discharge or release from service, the effective date of 
an award of disability compensation to the veteran shall be 
the day following the date of discharge or release. 38 
U.S.C.A. § 5110(b)(1); see also 38 C.F.R. § 3.400.  In the 
case of an award of compensation based on a claim reopened 
after a final disallowance, the effective date will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii) (2001).

In a February 1991 decision, the Board denied entitlement to 
benefits under 38 U.S.C. § 351 (now redesignated as 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001)) for a disorder of 
the venous system, a disorder of the central nervous system, 
visual impairment, hearing impairment, speech impairment, a 
psychiatric disorder, a left testicle disorder, a right 
shoulder and arm disorder, a left hip disorder, heart 
disease, cerebrovascular disease, and a blood disorder as a 
result of VA treatment.  This Board decision is a final 
decision. 38 U.S.C.A. § 7104(b) (West 1991).  The Board 
observes that the veteran made no submissions of additional 
evidence to the RO or to the Board during the period of time 
between the issuance of the February 1991 decision and August 
26, 1991.

On August 26, 1991, the RO received a letter from the veteran 
with additional medical evidence indicating that he desired 
to reopen his previously denied claims of compensation for 
nervous and mental disorders.  In a September 1991 rating 
decision, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to compensation under 38 U.S.C. § 351 for a 
psychiatric disorder, to include PTSD.  In October 1991, the 
veteran submitted a Notice of Disagreement in response to the 
September 1991 rating decision, and reiterated his interest 
to reopen his claim for a vascular disorder.  Subsequently, 
in a December 1991 letter, the RO informed the veteran that 
action on the case would have to be suspended because of a 
recent decision of the United States Court of Veterans 
Appeals (currently named the United States Court of Appeals 
for Veterans Claims).

In an October 1995 rating decision, the RO denied the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
PTSD, but granted the veteran entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of deep vein 
thrombosis, to include pulmonary embolism.  The veteran was 
assigned a 10 percent evaluation for the vein disability, 
effective from November 25, 1991.  The RO changed this 
effective date to August 26, 1991 in a March 1996 rating 
action.

In an April 1997 rating decision, the RO granted entitlement 
to compensation under 38 U.S.C.A. § 1151 for a mental 
disability, to include organic brain syndrome and PTSD, with 
an evaluation of 50 percent effective from August 26, 1991.  
And, in an August 1997 rating decision, the RO increased this 
evaluation to 70 percent, effective from August 26, 1991.

The veteran contends in a July 1997 statement that an 
effective date of May 22, 1987 was warranted because that was 
the date that he submitted his original claim for the 
disabilities addressed in the February 1991 Board decision.  
However, the law is clear that an award for compensation 
based on a reopened claim is the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (2001).  In this case, 
the veteran's application to reopen his previously denied 
claims of entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals of deep vein thrombosis of the left leg, 
to include pulmonary embolism, and a mental disability, to 
include organic brain syndrome and PTSD, was received by the 
RO on August 26, 1991.  Changes in the law regarding the 
requirements for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 were 
made effective November 25, 1991.  These changes in the law 
gave rise to the veteran's entitlement to benefits under 
38 U.S.C.A. § 1151.  Pursuant to 38 C.F.R. § 3.114(a), the 
effective date of a claim granted pursuant to a liberalizing 
law will be fixed in accordance with facts found but will not 
be earlier than the date of the regulation.  As such, the 
currently assigned effective date is appropriate. 

As the preponderance of the evidence is against the veteran's 
claims for earlier effective dates for the grants of 
entitlement to compensation under 38 U.S.C.A. § 1151  for the 
residuals of deep vein thrombosis of the left leg, to include 
pulmonary embolism, and a mental disability, to include 
organic brain syndrome and PTSD, the veteran's claims of 
entitlement to an earlier effective date are denied.

II.  Determination of proper initial rating for the residuals
of deep vein thrombosis of the left leg, to include pulmonary 
embolism.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his/her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his/her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, in an October 1995 rating decision, the RO 
granted the veteran entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of deep vein thrombosis, to 
include pulmonary embolism, and he was assigned a 10 percent 
evaluation for this disability under Diagnostic Code 7121, 
effective from November 25, 1991.  The RO changed this 
effective date to August 26, 1991 in a March 1996 rating 
action.  In an October 1996 statement, the veteran expressed 
disagreement with the 10 percent initial rating assigned to 
his disability.  Subsequently, in a September 2001 rating 
decision, the veteran's disability evaluation was increased 
to a 30 percent, effective August 26, 1991.  At present, the 
veteran is seeking an increased initial rating in excess of 
30 percent for his vascular disability.

The veteran's disability, characterized as the residuals of 
deep vein thrombosis to include pulmonary embolism, is rated 
under Diagnostic Code 7121.  During the pendency of the 
veteran's appeal, the rating criteria for evaluating 
cardiovascular disorders was revised and amended effective 
January 12, 1998.  In Karnas v. Derwinski, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) (the 
Court) held that where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such an award or increase shall 
not be earlier than the effective date of the Act or 
administrative issue.  See 38 U.S.C.A. § 5110(g) (West 1991).  
In addition, the General Counsel of VA has held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change. See VAOPGCPREC 3-2000 (2000).  As such, the 
revised rating schedule for cardiovascular disorders cannot 
be applied to a claim for any date prior to January 12, 1998. 

Prior to January 12, 1998, the criteria for rating unilateral 
phlebitis or thrombophlebitis, with obliteration of deep 
return circulation, including traumatic conditions, if 
characterized by persistent moderate swelling of leg not 
markedly increased on standing or walking warranted a 10 
percent disability evaluation.  In order to be evaluated at 
30 percent, there must have been phlebitis or 
thrombophlebitis with persistent swelling of the leg or 
thigh, increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation, 
and cyanosis.  A 60 percent disability rating required 
phlebitis or thrombophlebitis with persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema, or ulceration.  
And, a 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7121 (1997).

The revised criteria, effective from January 12, 1998, 
provide that post-phlebitic syndrome of any etiology 
manifested by intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery warrants a 10 percent evaluation.  Persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema warrants a 20 
percent evaluation.  When the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent evaluation is 
for application. When there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is warranted.  
And, massive board-like edema with constant pain at rest 
warrants a 100 percent disabling evaluation.  38 C.F.R. § 
4.104, Diagnostic Code 7121 (2001).

A.  Prior to January 12, 1998,
and as of January 12, 1998 but prior to June 6, 2000.

Prior to June 6, 2000, the evidence includes August 1991 
statements from Perce D. Nelson, M.D., and George H. Caudill, 
M.D., generally indicating that the veteran was hospitalized 
in 1986 for appendicitis and related complications including 
blood clots in his leg and embolus in his lungs.  May 1986 
hospitalization records from the Whitesburg Appalachian 
Regional Hospital confirm these statements.

An August 1995 VA examination report indicates that, 
following a hospitalization for appendicitis' complications, 
the veteran developed deep vein thrombosis and pulmonary 
embolus, with a subsequent episode of deep vein thrombosis in 
1989.  No further episodes of deep vein thrombosis were 
reported.  Upon examination, his skin was pink with good 
capillary refill and no evidence of ischemic ulceration or 
changes.  His skin temperature was slightly cool to the 
touch, but not abnormal.  At that time, it was determined 
that the veteran had a history of deep vein thrombosis of the 
left lower extremity.  The veteran claimed to have left leg 
and left thigh swelling with prolonged ambulation, which may 
have reflected some component of post-phlebitic syndrome of 
the left leg, but not severe.   

A May 1997 VA Pulmonary Function test revealed that 
spirometry (FEV1/FVC) indicated that no obstruction or air 
flow limitation was present, and that his pulmonary function 
testing was within normal limits.  And, a May 1997 VA 
radiology report showed a normal cardiac silhouette, with 
minimal fibrotic changes in the right middle lobe and in the 
left lower lobe.  No acute cardiopulmonary disease or pleural 
effusion was evident.

A May 1997 VA examination report shows the veteran had a 
stable post-phlebitic left lower extremity, and a history of 
deep venous thrombosis and pulmonary embolism in 1986.  At 
that time, the veteran continued to have some mild swelling 
and discomfort secondary to the deep venous thrombosis, and 
he was encouraged to wear his support hose more consistently 
as he only wore it when he had severe pain and discomfort.  
His skin was warm and with good color in both lower 
extremities.  And, at that time it was determined that he had 
a stable post-phlebitic left lower extremity that was mild in 
severity, and that the medical findings were similar to those 
of  the August 1995 VA examination report.

In summary, prior to January 12, 1998, and as of January 12, 
1998 but prior to June 6, 2000, the veteran's residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism, were characterized by left leg and thigh swelling 
with prolonged ambulation, but no ischemic ulcerations or 
changes.  His skin was found to have good capillary refill 
and color.  However, in determining which version of the 
rating criteria (the old pre-1998 criteria, as opposed to the 
new post-1998 criteria) is more favorable to the veteran's 
claims and in considering the requirements under Fenderson, 
supra, the Board finds that the preponderance of the evidence 
does not show that an increased initial rating in excess of 
30 percent is warranted in this case under either the old or 
new criteria.

Specifically, in evaluating the veteran under the old 
criteria, the veteran's disability prior to January 12, 1998, 
and as of January 12, 1998 but prior to June 6, 2000, is not 
shown to be characterized by phlebitis or thrombophlebitis 
with persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema, or ulceration. See 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).  The evidence simply does not 
show that the veteran had pigmentation cyanosis, eczema, or 
ulceration.  Additionally, in evaluating the claimed 
disability under the new criteria, the veteran's disability 
as of January 12, 1998 but prior to June 6, 2000 is not shown 
to be characterized by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2001).  Similarly, the evidence simply does not show that 
the veteran had stasis pigmentation or eczema.

As such, the Board finds that the initial rating of 30 
percent assigned to the veteran's residuals of deep vein 
thrombosis of the left leg, to include pulmonary embolism, 
effective prior to January 12, 1998, is appropriate, and the 
criteria for an initial disability evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5110(g) 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Fenderson v. 
West, 12 Vet. App. 119 (1999).

As well, the Board finds that the initial rating of 30 
percent assigned to the veteran's residuals of deep vein 
thrombosis of the left leg, to include pulmonary embolism, 
effective as of January 12, 1998 but prior to June 6, 2000, 
is appropriate, and the criteria for an initial disability 
evaluation in excess of 30 percent have not been met.  38 
U.S.C.A. §§ 1155, 5110(g) (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Fenderson v. West, 12 Vet. App. 119 (1999). 

B.  As of June 6, 2000.

In June 2000, the veteran underwent a VA examination during 
which no evidence of erythema, blisters, ulcerations, or 
acute inflammation was found.  No phlebitis or varicose veins 
were found.  And, no evidence of ischemia, atrophy or wasting 
was found.  However, there was a significant difference in 
the circumference of both the left and right thighs/legs.  
The left thigh's circumference was 53 centimeters, and the 
right thigh's circumference was 40 centimeters.  
Additionally, the dorsalis pedis pulsation was palpable in 
both lower extremities, but not the anterior dorsalis 
pulsation.

In determining which version of the rating criteria (the old 
pre-1998 criteria, as opposed to the new post-1998 criteria) 
is more favorable to the veteran's claim and in considering 
the requirements under Fenderson, supra, the Board finds that 
the preponderance of the evidence supports an award of a 40 
percent disability evaluation under the new criteria, 
effective as of June 6, 2000, for the veteran's vascular 
disability.  

Specifically, the veteran's disability is characterized by 
persistent edema of the left leg with a significant 
difference in the circumference of both the left and right 
thighs/legs (the left thigh's circumference is 53 
centimeters, while the right thigh's circumference is 40 
centimeters).  Although the claimed disability is not 
characterized by stasis pigmentation or eczema, the Board 
finds that the additional lack of anterior dorsalis pulsation 
calls for the application of the reasonable doubt rule in 
this claim.  See Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, resolving 
all reasonable doubt in the veteran's favor, an award of a 40 
percent disability evaluation is warranted under the new 
criteria for cardiovascular disorders, effective June 6, 
2000, for the veteran's residuals of deep vein thrombosis of 
the left leg, to include pulmonary embolism.  38 U.S.C.A. 
§§ 1155, 5110(g) (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Fenderson v. West, 12 Vet. App. 119 (1999). 

However, a disability evaluation in excess of 40 percent is 
not warranted under either the old or the new criteria in 
this case because the veteran's disability is not 
characterized by persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration, see 38 C.F.R. § 
4.104, Diagnostic Code 7121 (1997); or by persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, see 38 C.F.R. § 4.104, Diagnostic Code 
7121 (2001).



C.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
claimed increased initial rating.

The Board acknowledges that, in an August 1997 rating 
decision, the veteran was awarded a total disability rating 
based on individual unemployability due to his service-
connected disabilities, which included a mental disability 
and a vascular disability.  In the instant case, however, the 
evidence does not show that the veteran's vascular disability 
per se has caused marked interference with employment, or the 
need for frequent periods of hospitalization; or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  However, as discussed above, 
the Board finds that the medical evidence only notes chronic 
interference with daily life, but not marked interference 
with employment (i.e. beyond that interference contemplated 
in the assigned rating).  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).










ORDER

Entitlement to an effective date prior to August 26, 1991 for 
the grant of entitlement to compensation under 38 U.S.C.A. § 
1151 for the residuals of deep vein thrombosis of the left 
leg, to include pulmonary embolism, is denied.

Entitlement to an effective date prior to August 26, 1991 for 
the grant of entitlement to compensation under 38 U.S.C.A. § 
1151 for a mental disability, to include organic brain 
syndrome and PTSD, is denied.

The initial rating assigned for the veteran's residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism, effective prior to January 12, 1998, is appropriate 
and entitlement to an initial disability evaluation in excess 
of 30 percent is denied.

The initial rating assigned for the veteran's residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism, effective as of January 12, 1998 but prior to June 
6, 2000, is appropriate and entitlement to an initial 
disability evaluation in excess of 30 percent is denied.

The initial rating assigned to the veteran's residuals of 
deep vein thrombosis of the left leg, to include pulmonary 
embolism, effective as of June 6, 2000, is not appropriate, 
and a 40 percent disability evaluation is granted, subject to 
the provisions governing the payment of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

